DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coils being located on same and/or different conductive layers, their connection by vias, a display panel, a wearable device, a substrate containing both the main and secondary coils (no figure showing both as claimed) and their subsequent first and second, the backlight module and the filter module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peralta et al. (US 2017/0040107).
In regards to claim 1, Peralta discloses of an array substrate, wherein a near field communication antenna (see Paragraphs 0056, 0101) is arranged in conductive layers of the array substrate, and the near field communication antenna comprises: a main coil (for example 44) and a secondary coil (for example 42), wherein: the main coil (44) and the secondary coil (42) are located in different conductive layers of the array substrate (for example see Figs 3, 3A-3F and Paragraphs 0086-0088), and a first terminal of the main coil (44) is electrically connected to a first terminal of the secondary coil (42) through a first via hole (for example 102) of the array substrate (see connections in Figs 3, 3A-3F, see 102 connecting 62 on 48), and a second terminal of the main coil (44) is electrically connected to a second terminal of the secondary coil (42) through another first via hole (102) of the array substrate (for example see Figs 3, 3A-3F and Paragraphs 0073-0090; see where 50 can connect to 46).  
In regards to claim 2, Peralta discloses of the array substrate according to claim 1, wherein the main coil (44) and the secondary coil (42) of the near field communication antenna are disposed coaxially (see Figs 3, 3A-3F).  
In regards to claim 3, Peralta discloses of the array substrate according to claim 1, wherein a line width of the main coil (44) is smaller than that of the secondary coil (42), and a number of turns of the main coil (44) is greater than that of the secondary coil (42, for example see Fig 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2017/0040107).
In regards to claim 4, Peralta discloses of the array substrate according to claim 3, wherein: wherein the number of turns of the coils of the main coil are larger than the number of turns on the secondary coil (for example see Figs 3, 3B-3C, 3E); and wherein the line widths are different for the main and secondary coils (for example see Fig 3, 3B-3C, 3E).
However, Peralta does not explicitly disclose of wherein the number of turns of the main coil is twice that of the secondary coil; and/or the main coil has a line width of 0.6 mm and a line spacing of 0.2 mm, and the secondary coil has a line width of 0.14 mm and a line spacing of 0.2 mm.  
Peralta additionally discloses of custom tailoring the antennas operations (and frequencies) to meet specific requirements by designing each coil with a specific number of turns, specific trace width, and terminal location points on each of the first and second coils (for example see Paragraph 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the number of turns of the main coil being twice that of the number of coils of the secondary coils, or wherein the main coil has a line width of 0.6 mm and a line spacing of 0.2 mm, and the secondary coil has a line width of 0.14 mm and a line spacing of 0.2 mm as an obvious matter of design choice to custom tailor the antenna device to operate within in its desired operation ranges.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 2017/0040107) in view of Ko et al. (US 2018/0287243).
In regards to claim 12, Peralta discloses of the array substrate as found within the explanation above, wherein the array substrate is included in consumer electronics (for example see Paragraphs 0002, 0010).
However, Peralta does not explicitly disclose of wherein the array substrate is further included in a display panel, comprising: a backlight module; and the array substrate; wherein the backlight module is disposed on a light incident side of the array substrate.  
Ko of an array substrate, wherein a near field communication antenna (for example see Paragraphs 0003-0004, 0071, 0085, 0157, 0188) is arranged in conductive layers of the array substrate (for example see Figs 2-7, 10-13), and the near field communication antenna comprises: a main coil and a secondary coil, wherein: the main coil and the secondary coil are located in different conductive layers of the array substrate (for example see Figs 6-7, 10-11, 13), wherein the main coil and secondary have terminals that are connected together through the substrate (for example see Figs 6-7, 10-11, 13); and wherein the array substrate is further included in a display panel (for example see Figs 1-2), comprising: a backlight module (see Paragraph 0059); and the array substrate; wherein the backlight module is disposed on a light incident side of the array substrate (for example see Figs 1-17).  
It would have been obvious to one of ordinary skill in the art to use the array substrate in a display panel as taught by Ko for providing wireless communication functions on a portable personal electronic device having a screen display.
In regards to claim 13, Peralta in view of Ko disclose of the display panel according to claim 12, further comprising a filter module (for example see glass panel 120 of Ko in Fig 1), wherein the filter module is disposed on a light exit side of the array substrate (for example see Ko Fig 1, the glass panel will filter light output from the array substrate).  
In regards to claim 14, Peralta in view of Ko disclose of a display device comprising: the display panel (for example see screen display region AA) according to claim 12 (for example see 100 Ko Figs 1, 3-5.  
In regards to claim 15, Peralta in view of Ko disclose of a wearable device, comprising: the display device according to claim 14 (for example see Fig 1 of Ko, wearable watch comprising the display device).  

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the prior art does not disclose of the array substrate according to claim 1, wherein the main coil comprises a first main coil and a second main coil, and wherein: the first main coil and the second main coil are located in a same conductive layer of the array substrate, and the first main coil and the second main coil are insulated from each other, a first terminal of the first main coil is electrically connected to a first terminal of the second main coil, and a second terminal of the first main coil is electrically connected to a second terminal of the second main coil; or the first main coil and the second main coil are located in different conductive layers of the array substrate, and a first terminal of the first main coil is electrically connected to a first terminal of the second main coil through a second via hole of the array substrate, and a second terminal of the first main coil is electrically connected to a second terminal of the second main coil through another second via hole of the array substrate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 6 and 7 are also objected to as being dependent on claim 5.  
In regards to claim 8, the prior art does not disclose of the array substrate according to claim 1, wherein the secondary coil comprises a first secondary coil and a second secondary coil, and wherein: the first secondary coil and the second secondary coil are located in a same conductive layer of the array substrate, the first secondary coil and the second secondary coil are insulated from each other, a first terminal of the first secondary coil is electrically connected to a first terminal of the second secondary coil, and a second terminal of the first secondary coil is electrically connected to a second terminal of the second secondary coil; or the first secondary coil and the second secondary coil are located in different conductive layers of the array substrate, a first terminal of the first secondary coil is electrically connected to a first terminal of the second secondary coil through a third via hole of the array substrate, and a second terminal of the first secondary coil is electrically connected to a second terminal of the second secondary coil through another third via hole of the array substrate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9 and 10 are also objected to as being dependent on claim 8. 
In regards to claim 11, the prior art does not disclose of the array substrate according to claim 1, wherein the array substrate comprises a glass substrate, a buffer layer, a gate insulating layer, a gate layer, an interlayer insulating layer, a source-drain layer, and a passivation layer, which are sequentially stacked, and wherein: the conductive layers of the array substrate comprise the gate layer and the source- drain layer; the main coil of the near field communication antenna in the array substrate is located in the gate layer; and/or the secondary coil of the near field communication antenna is located in the source- drain layer, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844